Citation Nr: 0607484	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right hip, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with shoulder pain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran's right hip is not ankylosed and the 
disability is not manifested by functional limitations that 
approximate flexion limited to 30 degrees or loss of 
abduction beyond 10 degrees.

2.  The veteran's cervical spine disability is not manifested 
by neurologic symptoms with little intermittent relief or by 
incapacitating episodes totaling at least 6 weeks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right hip are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 
(2005).

2.  The criteria for a disability rating in excess of 40 
percent for degenerative joint disease of the cervical spine 
with shoulder pain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.124a, Diagnostic Code 8510 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2003), 5242, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Hip Disability

The veteran argues that his service-connected osteoarthritis 
of the right hip warrants a higher disability rating.  
Degenerative arthritis is rated based upon the limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005). An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Limitation of flexion of the thigh to 30 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2005).  Limitation of abduction of the thigh warrants a 20 
percent rating when motion is lost beyond 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  The standard 
ranges of motion of the hip are zero degrees extension, 125 
degrees flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, 
Plate II (2005).

The VA examination reports do not show, as influenced by 
pain, flexion limited to 30 degrees or loss of abduction 
beyond 10 degrees.  The report of the most recent 
examination, conducted in May 2005, reflects full range of 
motion of the right hip while earlier reports indicated 
flexion to 100 degrees in May 1999, 95 degrees in September 
2000, and 110 degrees in April 2001.  All examination reports 
are indicative of abduction beyond 10 degrees and reflect 
that the veteran had good muscle strength of his quadriceps.  
The VA treatment records from 1999 to 2004 are reflective of 
persistent right hip pain and discomfort but no leg weakness.  
See September 2002 VA treatment record (pain in right hip 
after running and playing sports).  As the evidence is not 
indicative of a right hip disability picture that 
approximates the limitation of function that warrants a 
higher disability rating, the weight of the evidence is 
against this claim.

Nor does the evidence of record reflect functional limitation 
that approximates ankylosis of the hip.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.).  The medical evidence of 
record specifically shows that the veteran was able to move 
his right hip.  Therefore, a disability rating in excess of 
his current 10 percent disability rating is not warranted 
under Diagnostic Code 5250.  38 C.F.R. § 4.71a (2005).

Cervical Spine Disability

The veteran also argues that his cervical spine disability is 
not properly evaluated.  During the pendency of this appeal, 
the rating criteria for evaluating spine disabilities have 
been amended, the first regulatory change amending the 
criteria used to evaluate intervertebral disc syndrome while 
the second regulatory change amended all the criteria used to 
evaluated spine disabilities.  

Degenerative arthritis is rated based upon the limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  However, under the old and revised rating 
criteria for evaluating spine disabilities, a 30 percent 
disability rating is the maximum evaluation for limitation of 
motion of the cervical spine and, therefore, would not 
provide the veteran with a rating in excess of his current 40 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), 5242 (2005).  Under both the old and 
revised criteria, the maximum 40 percent disability rating 
for the cervical spine was warranted for unfavorable 
ankylosis, and, therefore, also would not provide the veteran 
with a rating in excess of his current rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003), 5242 (2005).

Under the prior regulatory criteria used to evaluate 
intervertebral disc disease, the maximum schedular rating of 
60 percent was assigned for a disability that was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The VA treatment records from 1999 to 2004 are reflective of 
complaints of shoulder pain with pain blocks administered.  
See June 2003 and April 2004 VA treatment records.  He had 
previously been given a cervical traction devise in May 1999.  
The records also show that prior to his disability retirement 
from the postal service, the veteran was limited in his 
ability to lift due in part to his shoulders.  While an 
August 2000 VA treatment record contains complaints of 
occasional tingling in his hands, the veteran was generally 
treated for muscle spasms of the shoulder with no neurologic 
compromises detected.  The September 2002 and May 2005 VA 
examination reports indicate the veteran had stiffness and 
soreness of the neck on turning side to side and tingling 
feelings at intervals.  The May 2005 X-ray films were 
indicative of extensive degenerative disc disease at C3-C7 
that the examiner indicated would contribute to symptoms of 
radiculopathy.  However, based on the veteran's lack of 
frequent neurologic symptoms, his overall disability picture 
does not approximate the degree of neurologic symptoms with 
little intermittent relief contemplated under the prior 
criteria for a higher rating. 

The first regulatory change amended the criteria used to 
evaluated intervertebral disc syndrome while the second 
regulatory change incorporated the changes and changed the 
assigned diagnostic code.  The revised schedular criteria for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
5243 (2005).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 60 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004), Diagnostic 
Code 5243 (2005).  For purposes of these evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Here, the evidence does not show that the veteran 
has been prescribed bed rest in connection with his cervical 
spine disability.  As such, a higher disability rating based 
on incapacitating episodes of intervertebral disc syndrome is 
not warranted.  

Nor does the second method of evaluation (separately 
evaluating the veteran's chronic orthopedic and neurologic 
manifestations) result in a combined disability rating in 
excess of 40 percent.  As previously indicated, a 30 percent 
disability rating was the maximum evaluation for severe 
limitation of motion of the cervical spine under the prior 
regulatory criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  Based on the veteran's pain and lifting 
limitations, his limitation of function could be considered 
severe under the prior regulatory criteria and warrant a 30 
percent rating.  

Under the revised regulatory criteria, a 30 percent 
disability rating is warranted when forward flexion of the 
cervical spine is limited to 15 degrees or less while a 20 
percent disability rating is warranted for forward flexion 
that is greater than 15 degrees but less than 30 degrees or 
for a combined range of motion not greater than 170 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  While the 
May 2005 VA examination indicates the veteran had full range 
of motion of his neck, the September 2002 examination report 
shows he had forward flexion limited to 20 degrees with a 
combined range of motion of 110 degrees.  Therefore, his 
limitation of motion warrants a 20 percent disability rating 
under the revised criteria.

The veteran is right arm dominant and his VA treatment 
records show that he had bilateral shoulder pain while his 
left shoulder pain was worse.  Under the criteria used to 
evaluate an injury of the upper radicular nerve group, a 20 
percent evaluation is warranted for mild incomplete paralysis 
of the major or minor upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2005).  However, the VA treatment 
records and the VA examination reports show the veteran has 
complete range of motion of his upper extremities and are not 
indicative of any loss of movement of his elbows, hands or 
wrists due to his radicular pains.  As such, a separate 
disability rating based on incomplete paralysis of the upper 
radicular nerve group is not warranted.  Even if his 
neurologic symptoms of the left arm (as in this arm the 
veteran received pain block injections) were considered as 
mild incomplete paralysis and a separate 20 percent 
disability rating assigned, when combined with either a 30 
percent or 20 percent rating based on his orthopedic 
limitations, a combined rating in excess of 40 percent would 
not result.  See 38 C.F.R. § 4.25 (2005).  As such, 
separately evaluated the veteran's chronic orthopedic and 
neurologic manifestations do not result in a higher combined 
disability rating.

In short, the weight of the evidence is against the veteran's 
claim of entitlement to a disability rating in excess of 40 
percent for his cervical spine disability.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The veteran filed his increased rating claims in September 
2000, prior to the enactment of the new duty to notify and 
assist regulations.  Before adjudication of his claim, the 
veteran was contacted by phone and informed of the new duty 
to notify and assist.  The May 2001 report of contact 
reflects that the veteran was informed of the evidence 
already of record in connection with his claim and the 
veteran had indicated that he did not have any additional 
evidence to submit or that he would like VA to obtain. 

The veteran was also notified of VA's duty to assist with his 
claim and of the information and evidence necessary to 
establish entitlement to the benefits sought by letter in 
August 2003.  The letter informed him that VA would make 
reasonable efforts to obtain evidence to support his claim 
but that he had to provide VA with enough information about 
the evidence so that a request could be made.  He was 
informed VA would try to help him get such things as medical 
records, employment records, or records from government 
agencies.  He was reminded that it was still his 
responsibility to support his claim with appropriate evidence 
and informed of where to send any evidence he had or obtained 
himself.  Additionally, the veteran has been notified of the 
regulations used to evaluate his service-connected 
disabilities in the January 2003 statement of the case and of 
revised regulations in the February 2004 and October 2005 
supplemental statement of the cases.  He was specifically 
requested by letter in March 2005 to submit any evidence in 
his possession that pertained to his claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements to have been met and any matter as 
to timing is not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with his claims in September 2002 and May 2005.  
While the January 2006 informal hearing presentation reflects 
that the veteran's representative argues that the May 2005 
examination reports do not contain ranges of motion, a review 
of the reports show the examiner indicated the veteran had 
full range of motions.  His VA treatment records have been 
associated with his claims folder, to include records 
submitted by the veteran in July 2004.  A transcript of the 
June 2004 hearing has also been associated with his claims 
folder.  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  


ORDER

An increased rating for osteoarthritis of the right hip is 
denied.

An increased rating for degenerative joint disease of the 
cervical spine with shoulder pain is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


